United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-60055
                        Conference Calendar



JOSE PARRA,

                                    Plaintiff-Appellant,

versus

BUREAU OF PRISONS; UNKNOWN PETTIFORD,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:03-CV-537-BrSu
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Parra, federal prisoner # 94642-012, appeals the

dismissal of his complaint for failure to state a claim.         Parra

asserted that the defendants had violated both internal policy

and his constitutional rights by transferring him from a facility

in California to a facility in Mississippi.   This court reviews

dismissals under 28 U.S.C. § 1915A for failure to state a claim

de novo.   Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60055
                                  -2-

     A prisoner has no constitutional right to be housed in a

particular facility.   Olim v. Wakinekona, 461 U.S. 238, 244-46

(1983); see also 18 U.S.C. § 3621(b) (“The Bureau [of Prisons]

may at any time . . . direct the transfer of a prisoner from one

penal or correctional facility to another.”).      The transfer of a

prisoner from one prison to another does not impose atypical or

significant hardships in relation to the ordinary incidents of

prison life and, thus, it is not actionable as a deprivation of

constitutionally protected liberties.       Olim, 461 U.S. at 245-46;

Sandin v. Conner, 515 U.S. 472, 484 (1995).      The failure of

officials to comply with their own regulations also does not

state a constitutional claim.    See Jackson v. Cain, 864 F.2d

1235, 1251-52 (5th Cir. 1989).

     Parra’s appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of the complaint for

failure to state a claim and the dismissal of this appeal as

frivolous both count as “strikes” under 28 U.S.C. § 1915(g).        See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).        Parra

is cautioned that if he accumulates three “strikes,” he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.